       Case 1:19-cv-01420-SHR Document 12 Filed 07/22/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BILLY CASPER GOLF, LLC                   :     Civil No. 1:19-CV-01420
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
RG SERVICES, LLC                         :
                                         :
            Defendant.                   :     Judge Sylvia H. Rambo

                                   ORDER
      Before the court is Plaintiff’s Partial Motion to Dismiss Defendant’s

Counterclaim.    (Doc. 8.)     For the reasons outlined in the accompanying

memorandum, the motion is GRANTED in the following manner:

      (1) Defendant’s counterclaims for negligent hiring and negligent supervision

         are hereby DISMISSED WITH PREJUDICE.

      (2) Defendant’s    counterclaim   for   fraudulent   inducement    is   hereby

         DISMISSED WITHOUT PREJUDICE.

      (3) Defendant is hereby granted TWENTY-ONE DAYS LEAVE to amend

         its counterclaims.

                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge
Dated: July 22, 2020
